     Case 2:19-cv-01976-JAM-JDP Document 27 Filed 02/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RONNELL DAVIS,                                  Case No. 2:19-cv-01976-JAM-JDP (PC)
12                                        Plaintiff, [PROPOSED] ORDER
13                 v.
14
     M. FELDER, et al.,
15
                                       Defendants.
16

17

18        On February 8, 2021, Defendants Harris and Hunter moved to modify the scheduling order
19   and extend time for filing dispositive motions. ECF No. 26. Good cause having been shown, the
20   request is granted. Defendants have until March 1, 2021 to file a motion for summary judgment.
     IT IS SO ORDERED.
21

22
     Dated:    February 8, 2021
23                                                   JEREMY D. PETERSON
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
